DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is  objected to because of the following informalities: “ammonia” in line 2 appears redundant with following recited “ammonium ion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-11  and 13, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Li (Nanostructured CuO directly grown on copper foam and their supercapatitance performance, Electrochimica. Acta. (2012), 85, page 393-398) and Li’462 (CN106229462A)( For applicant’s convenience Machine translation has been provided hereof for citations). 

Regarding claim 10,  Lopatin does not specific disclose floating the nanoporous copper substrate on the surface of the alkaline solution comprising ammonia ion, or   the copper oxide nanosheets being perpendicular to the nanoporous copper substrate
However,  Lopatin teaches use of streamlining anode material production through rollers (see FIG 3) and describes the processing system as a plurality of processing chambers to plate conductive microstructure containing nanoporous copper onto a continuous flexible  substrate and  to produce copper oxide passivation film onto nanoporous copper substrate  ([0076]-[0084]). 

As for the claimed nanoporous supported copper oxide nanosheet array composite,  Lopatin already teaches a same or substantially the same method of plating copper oxide nano film onto nanoporous copper substrate sheet  in a same or substantially the same alkaline solution containing ammonia ion and same or substantially the same reacting nanoporous copper substrate sheet with same or substantially the same alkaline solution  as that of instant application, therefore, same or 
In arguendo about Lopatin not expressly teach copper oxide passivation film being copper oxide nanosheet array,  Li teaches after plating copper foam substrate with a film, such film can be heated under air to form copper oxide nanosheets  array onto copper foam substrate (page 394 section 2.1.  first para., Fig. 1 (d),  page 394 right col. section 3.1 and last para., page 396 3rd last para.-page 397 right col. 1st para.). 
It would have been obvious for one of ordinary skill in the art to adopt short heating time under ambient atmosphere (i.e.  in air) as shown by Li to practice the post anneal of passivation film of Lopatin because by doing so can help forming copper oxide nanosheets array onto copper substrate (i.e. a composite ) which can provide a large surface area, higher CuO utilization thus resulting in a high mass specific capacitance as suggested by Li (table 1, page 396 3rd last para.-page 397 right col. 1st para., page 398 section 4 Conclusions).
	Li’462  teaches the copper oxide nanosheets ( i.e.  cuprous oxide nanosheet )  being perpendicular to the nanoporous copper substrate (abstract, machine translation description [0008], [0009], [0022]). 
It would have been obvious for one of ordinary skill in the art  to adopt such copper oxide nanosheets perpendicular to the nanoporous copper substrate as shown by Li’462 to modify the nanoporous copper substrate supported copper oxide nanosheet of Lopatin because by doing so can provide a high comparative area thus increase the contact area between electrolyte of the lithium ion battery and the cuprous oxide, shorten the electron conduction distance and increase the electron conduction speed 
Regarding claim 11, Lopatin further teaches the alkaline solution being sodium hydroxide solution ([0053]). 
Regarding claim 13,  Lopatin already teaches contacting nanoporous copper substrate with an alkaline solution containing ammonia ion for producing copper oxide passivation film onto the nanoporous copper substrate wherein apparently a surface of the nanoporous copper substrate contacting with the an alkaline solution containing ammonia ion. 
Regarding claim 15,  Lopatin teaches drying the portion of the formed flexible substrate ( i.e. nanoporous copper substrate)  after plating copper oxide passivation film thereof as composite material ([0082]) wherein setting a drying temperature and a drying time period to dry such composite material apparently involved. 
Claim(s) 12, 14  and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Li (Nanostructured CuO directly grown on copper foam and their supercapatitance performance, Electrochimica. Acta. (2012), 85, page 393-398) and Li’462 (CN106229462A)( For applicant’s convenience Machine translation has been provided hereof for citations) as applied above, and further in view of Zhang(CN103578784) (For applicant’s convenience, Machine translation has been used for citations hereof). 
Regarding claim 12,  Lopatin in view of Li and Li’462  does not expressly teach the alkaline solution concentration comprising ammonia ion being 0.016 mol/L to 1mol/L. 

It would have been obvious for one of ordinary skill in the art to adopt such concentration of alkaline solution comprising ammonia ion as shown by Zhang to practice the alkaline solution of Lopatin in view of Li and Li’462  because adopting such concentration of alkaline solution can help forming desired nano copper oxide film spread onto copper substrate as suggested by Zhang.  Furthermore, adopting known technique for predictable results, i.e., adopting such concentration of alkaline solution comprising ammonia ion as shown by Zhang for producing copper oxide film spread onto copper substrate,  has reasonable expectation of success for  one ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 14,  Lopatin does not expressly teach the setting up condition allowing for oxidizing copper substrate for 1 to 72 hour. 
Zhang further teaches reacting copper substrate with alkaline solution containing ammonia ion for 3-5 hours (page 1 lines 33-35, page 3 lines 107-121, page 5 lines 164-178, 185-198). 
It would have been obvious for one of ordinary skill in the art to adopt reacting time being 3-5 hours as shown by Zhang to practice the setting up condition for allowing oxidizing copper substrate of Lopatin in view of Li and Li’462 because adopting such 
Lopatin further teaches cleansing pre-wetting station ( [0078])  with the first  plating process next thereto
Regarding claim 16, Lopatin does not specifically disclose the cleansing of the nanoporous copper substrate before the plating processes as intended to remove an oxide later on the surface of the substrate. Since copper is very easy to be oxidized under ambient condition,  it would have been obvious for one for one of ordinary skill in the art  to remove such impurities on the substrate thus maximize the substrate surface contact area for following desired plating copper oxide film thereof.
Zhang teaches using hydrochloric acid solution to clean copper substrate before contacting it with alkaline solution (Description page  1 lines 30-31, page 3 lines 111-112, page 5 lines 167-168 etc.). 
  It would have been obvious for one of ordinary skill in the art to adopt Zhang disclosed hydrochloric acid solution to clean the copper substrate (noted such hydrochloric acid can remove oxide layer on the substrate, see instant publication US 20200102227 para. [0028]) of Lopatin in view of Li and Li’462 because by doing so can help provide a clean copper substrate surface  for desired copper oxide film formation in alkaline solution as suggested by Zhang. 
Claim(s) 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Li (Nanostructured CuO directly grown on copper foam and their supercapatitance performance, Electrochimica. Acta. (2012), 85, page 393-398) and Li’462 (CN106229462A)( For applicant’s convenience Machine translation has been provided hereof for citations) as applied above, and further in view of Blaser (2016/0197352). 
Lopatin in view of Li and Li’462  has been described as above. 
Regarding claim 17, Lopatin further  teaches the nanoporous copper substrate comprising a carbon reinforcement (see graphitic material in [0105]), however, Lopatin is silent to the reinforcement being a carbon nanotube structure or graphene.
Blaser  teaches copper substrate comprising a buffer layer slurry comprising graphene ([0036]-[0037]). 
It would have been obvious for one of ordinary skill in the art  to adopt graphene as reinforcement material as shown by Blaser to modify the nanoporous copper substrate of Lopatin  because by doing so is advantageous for  graphene’s  exfoliating conductive material quality, therefore allowing improved conductivity by increasing surface area ([0037]).
Lopatin teaches the nanoporous copper being oxidized during the process of the nanoporous copper substrate reacting with the alkaline solution (see plating solution and additive compounds including an oxidizer disclosed in [0052]) and further teaches the surface of nanoporous copper substrate contacting the alkaline solution as being oxidized in ([0052])  wherein heating is not required for such plating process, i.e. an ambient/room  temperature plating  is  expected. 

 Blaser teaches a method involving pretreatment of a copper current collector of an anode in which the solution is an ammonium solution (  [0023]) wherein the ammonium solution has a concentration of 1 to 20 M and is in contact with the copper current collector for 1 to 120 minutes. Blaser also  teaches that the concentration and time of immersion is dependent upon the conditions in which the composite material (malachite) can sufficiently be formed.  Blaser further teaches the nanoporous copper as oxidized to form a copper hydroxide array (see surface layer of malachite disclosed in [0023])  and further, a second solution ( [0024]) therein forming copper (II) hydroxide which may be in nanofiber form.
While Lopatin is silent to the surface of the nanoporous copper substrate being exposed to air, Lopatin does teach the use of additives such as an inhibitor (see [0064]) and a brightener (see [0068]) that controls the copper deposition process of the nanoporous copper substrate (see current collector), specifically enhancing the surface, and therein would limit the oxidation of any exposed copper substrate (see MPEP 2144.07).
It would have been obvious for one of ordinary skill in the art  to adopt forming copper hydroxide as shown by Blaser  to modify the nanoporous copper supported copper oxide composite of Lopatin in view of Li and Li’462  because forming copper hydroxide onto copper can provide increased surface area thus increase adhesion of electrode material as suggested by Blaser ([0024]). 

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2020  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  co-pending application S/N 16/276,919 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments  filed on 12/11/2020  have been fully  considered but are moot  in view of current rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: for example, Buresch to US2012/007017 discloses copper and carbon nanotube as reinforcement material in a metal matrix ([0001],[0011], [0014],  [0022], [0050], [0051]) having improved properties and can be used as electrical structural elements, electrical components. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JUN LI/           Primary Examiner, Art Unit 1796